DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 06/25/2021 is acknowledged. It is noted that applicant did not elect a species between species A and B set forth the restriction/election requirement mailed 03/25/2021 (Paragraphs 5-6) in the 06/25/2021 reply. However, after reconsideration, the examiner has withdrawn the restriction/election requirement between species A and B since they appear to be obvious variants (“the shank 14 has a partial or completely hollow portion 22, as shown in Figure 4”. See paragraph 22 of Specification).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beynon (US 2010/0278601).
Regarding claim 1, Beynon discloses an improved hole saw assembly (10) for drilling or cutting a hole in a surface of a hard material without slipping, sliding, or walking from an intended target on the surface of the material, comprising: a cutting device 12, said cutting device comprising a first device end (right end as seen in Fig. 3) and a second device end (left end as seen in Fig. 3), with a cylindrically cup-shaped wall with an opening at said first device end of the cup-shaped wall, a cutting edge 16 at said first device end of the cup-shaped wall, said cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material (tungsten carbide, Paragraph 29); an attachment shank (46), said attachment shank comprising a first shank end (left end, Fig. 3) and a second shank end (right end, Fig. 3), with a hollow portion (a central bore, Paragraph 33), said hollow portion being accessible through the opening of the cylindrical cup-shaped wall; and a removable pilot drill (20 or 20a, Fig. 4 or Fig. 6), said removable pilot drill comprising a first drill end and a second drill end, with a cutting tip (40  or 40a) at the first drill end,.
The removable pilot drill comprises a hard tip material (tungsten carbide, Paragraph 30), said removable pilot drill configured to be inserted at said second drill end into the hollow portion of said attachment shaft at said second shank end along an axis, such that when inserted into said hollow portion of said attachment shaft, the 
 The cutting device and pilot drill are configured to drill or cut a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material. (In Paragraph 10, it mentions “the invention provides a pilot arrangement rotatable about an axis to form a pilot cut in a workpiece, and to engage the pilot cut to maintain the position of the rotation axis relative to the workpiece”, This indicates the pilot drill does not skip. In addition, in paragraph 38 it mentions “Any tendency for the teeth 16 to skid across the surface of the workpiece 18 is resisted by the mechanical engagement between the conical element 42 (of the tip 40) and the pilot recess 22 (cut by the tip). Also see Paragraph 14. These passages indicate “the cutting device and pilot drill are configured to drill or cut a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material” as recited in claim 1.
Regarding claim 2, Beynon discloses said hard device material comprises diamond. (Paragraph 51)
Regarding claim 3, Beynon discloses aid hard device material comprises tungsten carbide (Paragraph 51).
Regarding claim 4, Beynon discloses said hard tip material comprises diamond (Paragraph 51).
Regarding claim 5, Beynon discloses said hard tip material comprises tungsten carbide (Paragraph 51).
Regarding claim 6, Beynon discloses said hollow portion is completely hollow (Fig. 5).
Regarding claim 9, Daykin discloses a drill chuck 24, wherein said attachment shank is configured to be inserted at the first shank end into a drill chuck, said attachment shank further configured to be tightly and securely held in place by the drill chuck. (Paragraphs 24, 32)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Daykin (GB 2520710) in view of Beynon.
Regarding claim 1, Daykin discloses an improved hole saw assembly (10) for drilling or cutting a hole in a surface of a hard material, comprising: a cutting device (20), said cutting device comprising a first device end (30) and a second device end (a lower end above the collar 60 in Fig. 2), with a cylindrically cup-shaped wall (Figs. 1 and 
Daykin does not disclose “said cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material”. Beynon, as set forth in the 102 Section above, discloses a hole saw having a cutting edge 16 at said first device end of the cup-shaped wall, said cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material (tungsten carbide or diamond, Paragraph 29).
It is considered to have been obvious to have provided Daykin with cutting edge comprising multiple teeth, said multiple teeth comprising a hard device material as shown by Beydon as this is a simple substitution of one known element for another in order to obtain a predictable result of cutting hard material and further providing flexible choices for replacing the cutting teeth with different sizes or cutting profiles depending 
Daykin as modified is silent if “said cutting device and pilot drill are configured to drill or cut a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material.”
 Daykin discloses it is already known for a hole cutter to be prevented from slipping when cutting. However, the known means has still have some problems. (p. 1 lines 26-30, lines 22-25) Therefore, it is obvious the invention of Beynon is to prevent the hole saw from skipping when cutting a hole in ceramic tiles. Furthermore, since the hole saw of Daykin in view of Beynon comprises both a cutting teeth and a pilot drill made by diamond or tungsten carbide the same as applicant’s invention, it is obvious to one that the hole saw disclosed by Daykin in view of Beynon is configured of drilling or cutting a circular hole in the surface of the hard material without slipping, sliding, or walking from the intended target on the surface of the material depending on the cutting conditions such as the actual material of the workpiece.
Regarding claim 8, Daykin in view of Beynon discloses a setscrew, such that when said removable pilot drill is inserted into said hollow portion of said attachment shaft, said setscrew is used to hold said removable pilot drill in place. (p. 8 lines 26-28, Fig. 7)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daykin in view of Beynon, and further in view of Moffatt (US 2011/0033257).
Regarding claim 7, Daykin in view of Beynon does not discloses said hollow portion is completely hollow, not partially hollow.
Moffatt discloses a hole saw 22 with a pilot drill 22, and an arbor 24. The arbor includes a passageway 38 that is partially hollow. In one end of the arbor, the pilot drill 20 is removably attached. (Paragraph 8-10, Fig. 2) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow portion of the attachment shank of the hole saw of Daykin in view of Beynon to be partially hollow as taught by Moffatt to provide additional rigidity of the attachment shank to prolong its usage life.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHWEN-WEI SU/Examiner, Art Unit 3722